DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2020 has been entered.
Claims 1, 2, 6, 7, 10-14, 16-21, 24 and 25 are currently pending.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 includes an extra comma in the last line of the claim between the word "model" and the wording "an orthotic".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 2, 6, 7, 10-14, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the polyurethane itself is formed by additive manufacturing or is used in additive manufacturing. In order to further prosecution, the Examiner is interpreting that additive manufacturing is a method of use of the polyurethane for forming the device or component. Further regarding claim 1, it is unclear if the molar ratio is for the particular chain extender of lines 3-4 of the claim and the particular polyester polyol of line 3 or if it is a molar ratio of all chain extenders to all polyol components in the composition. 
Claims 2, 6, 7, 10-14 and 16-19 all depend from claim 1 and thus, are also rendered indefinite. 
Regarding claim 2, it is unclear if the molar ratio is for the particular chain extender of lines 3-4 of claim 1 and the particular polyester polyol of line 3 of claim 1 or if it is a molar ratio of all chain extenders to all polyol components in the composition.

Regarding claim 19, it is unclear what the relation is between the “free-form fabrication method” of line 2 of this claim, the deposition method of line 4 of this claim and the “additive-manufactured” limitation of line 2 of claim 1. It is unclear if these are all a part of the same method or are different method steps.
Regarding claim 21, it is unclear if the molar ratio is for the particular chain extender of lines 3-4 of the claim and the particular polyester or polyether polyol of line 3 or if it is a molar ratio of all chain extenders to all polyol components in the composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 7, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 3,001,971) in view of evidence provided by Hall et al. (US 4,877,856).
Regarding claims 1 and 2, Scott (Column 1, lines 45-58) teaches a polyurethane composition that can be formed into gloves or tubing. Both gloves and tubing are used as medical devices or components. The polyurethane is derived from hydroxyl polyesters, alkoxy diols and aromatic diisocyanates (Column 1, lines 9-13). The method of forming the polyester can be the same as in the instant application (Column 1, line 69 through Column 2, line 27) and thus, would be a polyester polyol in the same manner. The preferred (Column 2, lines 37-52) alkoxy diol is 1,4-bis(2-hydroxyethoxy)-benzene (a synonym of 1,4-di(2-hydroxyethoxy)-benzene).
As evidenced by Hall (Paragraph bridging Columns 1 and 2), the polyurethane of Scott is thermoplastic and the alkoxydiol, such as 1,4-di(2-hydroxyethoxy)-benzene, serves as a chain extender.
The mol ratio of the alkoxy diol to the polyester is from about 0.5 to about 5 (Column 1, lines 58-68). This range overlaps or fully encompasses the claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While the articles are formed from extrusion (Column 1, lines 45-58) rather than additive-manufacture, this is a process limitation in a product claim. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 
Regarding claim 7, the polyester polyol (Column 2, lines 11-27) can be formed from a reaction of adipic acid and a glycol of the formula HO—(CH2)x—OH where x is preferably 4 to 6. This would encompass polybutylene adipate (x=4) and 1,6-hexanediol adipate (x=6).
Regarding claim 14, the composition can include additional ingredients such as pigments and colorants (Column 3, lines 49-61).
Regarding claim 16, tubing could be used as a medical tube and gloves are used during surgery, so gloves could be considered to be a surgical tool.
Regarding claim 17, gloves would be a non-implantable device.
Regarding claim 18, given that the articles can have added coloring agent this would impart some degree of personalization.
Regarding claim 19, again while the method of forming the article by Scott is different than claimed, this formation method is a process limitation in a product claim. The patentability of a product does not depend on its method of production. The burden is on applicants to show product differences in product by process claims.
.

Claims 1, 2, 6, 7, 10-14, 16-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pallari et al. (US 2014/0163445) in view of Lagneaux et al. (US 7,772,309) and Scott et al. (US 3,001,971).
Regarding claim 1, 2, 6, 16 and 19-21, Pallari (Paragraph 1) teaches a free-form structure made by additive manufacturing used in wound treatment, compression therapy, orthotics and prosthetics (medical device formed by additive manufacturing). The additive manufacturing can be done by building up layer by layer using a deposition method such as fused deposition where a material is heated and driven through an extrusion nozzle and deposited in the required place (Paragraph 52-56). The material used in the additive manufacture can be a polyurethane (Paragraph 57).
Pallari does not teach a specific polyurethane as claimed.
Lagneaux (Column 1, lines 35-44) teaches that thermoplastic polyester polyurethanes have high physical properties. The thermoplastic polyester polyurethane of the invention has good physical properties and be processed on melt processing equipment (Columns 1 and 2). The thermoplastic polyester polyurethane can be formed from a hydroxyl terminated polyester intermediate (Column 2, line 38 through Column 3, line 6), a chain extender such as 1,4-di(2-hydroxyethoxy)-benzene (Column 5, lines 1-21) and an aromatic diisocyanate (Column 5, lines 42-52), preferably 4,4’-methylene bis(phenyl isocyanate). The hydroxyl terminated polyester intermediate can be formed 
Lagneaux does not specifically teach the molar ratio of the chain extender to the polyol component.
Scott teaches reacting the same type of reactants for forming a strong polyester polyurethane with excellent physical properties at the mol ratio of the alkoxy diol to the polyester of from about 0.5 to about 5 (Column 1, line 45 through Column 2, line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the molar ratio of Scott for the molar ratio of Lagneaux in order to ensure that the polyurethane has excellent physical properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic polyurethane of Lagneaux in view of Scott, as the polyurethane of Pallari, in order to have a polyurethane that provides excellent physical properties and is capable of melt extrusion as used in the fused deposition additive manufacturing process.
Regarding claims 7, 11, 13 and 25, the polyester polyol (Lagneaux, Column 2, line 38 through Column 3, line 6) can comprise polycaprolactone or can be formed from a reaction of adipic acid and a either or a combination of butane diol and 1,6-hexanediol (which would encompass comprising polybutylene adipate, 1,6 hexanediol adipate or hexanediol/butanediol adipate.
Regarding claims 10, 12 and 24, the chain extenders can also include dipropylene glycol (Lagneaux, Column 5, lines 1-21).

Regarding claim 17, the uses include implantable and non-implantable devices (Pallari, Paragraphs 69-74).
Regarding claim 18, the devices can be patient-specific (Pallari, Paragraph 85).

Claims 1, 2, 6, 7, 10-14, 16-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2016/0333152), optionally in view of Lagneaux et al. (US 7,772,309).
Regarding claims 1-2, 6-7, 10-12, 17-21, and 24, Cook discloses a system and a method for solid freeform fabrication for making various articles from thermoplastic polyurethanes that are derived from (a) a polyisocyanate component, (b) a polyol component, and (c) a chain extender component (see Abstract). The articles may be medical devices, personalized medical articles, medical implants, and dental articles (see 0025), reading on the medial device in claims 1, 16-18, and 21.
The polyisocyanate component (a) comprises an aromatic diisocyanate, such as 4,4-methylenebis(phenyl isocyanate) (see 0037), reading on the aromatic diisocyanate in claims 1 and 6. The polyol component (b) comprises polyester polyols such as polycaprolactone (see 0038-0041), reading on the polyester polyol in claims 1, 7, and 11. The chain extender component (c) comprises aromatic glycols, such as hydroxyethyl resorcinol (HER) (benzene glycol), and aliphatic glycols, such as dipropylene glycol (DPG) (see 0058). 
In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers obvious). (See MPEP 2144.09).
Alternately and optionally, were it to be shown that the isomer HER does not provide a prima facie case of obviousness, Lagneaux teaches 1,3-di(2-hydroxyethoxy)-benzene and 1,4-di(2-hydroxyethoxy)-benzene as equivalent chain extenders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the functionally equivalent 1,4-di(2-hydroxyethoxy)-benzene in place of the 1,3-di(2-hydroxyethoxy)-benzene as the chain extender.
The molar ratio of the chain extender component to the polyol component may be 3.8-4.0 (see 0062), reading on the molar ratio in claims 1-2 and 21.
Cook discloses that the articles are formed by a solid freeform fabrication of a three-dimensional object; wherein the articles are formed by depositing multilayers of the TPU (see 0088-0089).
Regarding claims 13 and 25, Cook discloses that the polyester polyol may be a reaction product of one or more glycols with one or more dicarboxylic acids, preferably 
Regarding claim 14, Cook discloses the TPU composition comprising additives such as UV stabilizers, UV absorbers, antioxidants, and colorants (see 0070).
Regarding claim 16, Cook discloses that the personalized medical articles include orthotics and dental items (see 0098).

Response to Arguments
Applicant's arguments filed April 30, 2020 have been fully considered. 
Applicants argue that Cook et al. (US 2016/0333152) does not teach 1,4-di(2-hydroxyethoxy)-benzene as the chain extender. However, Cook teaches an isomer of this compound 1,3-di(2-hydroxyethoxy)-benzene. This raises the presumption of obviousness based on structural similarity (See MPEP 2144.09). Further, were it shown that the 1,4-di(2-hydroxyethoxy)-benzene is not obvious over 1,3-di(2-hydroxyethoxy)-benzene, an alternative optional rejection is set forth using the teachings of Lagneaux et al. (US 7,772,309). Further, other newly cited reference are used in rejections set forth above. 
Due to amendment to the claims, the rejections from the October 30, 2019 Office Action are withdrawn and replaced by those presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                       



February 27, 2021